FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of April 2015 Commission File Number 001-33548 JAGUAR MINING INC. 67 Yonge Street, Suite 1203 Toronto, Ontario, Canada M5E 1J8 (Address of principal executive offices.) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F ☒ Form 40-F ☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ☐ Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ☐ Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. EXHIBIT INDEX Exhibit Number Description of Exhibit NI 43-101 Report: TECHNICAL REPORT ON THE TURMALINA MINE, MINAS GERAIS STATE, BRAZIL JASON COX: CERTIFICATE OF QUALIFIED PERSON RENO PRESSACCO: CERTIFICATE OF QUALIFIED PERSON JASON COX: CONSENT OF QUALIFIED PERSON RENO PRESSACCO: CONSENT OF QUALIFIED PERSON SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JAGUAR MINING INC. Date: April 9, 2015 By: /s/ Derrick Weyrauch Name: Derrick Weyrauch Title: Chief Financial Officer
